Citation Nr: 0903654	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision rendered by the 
Pittsburg, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
previously assigned 30 percent rating for PTSD, effective 
March 14, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by Court, are applicable to this appeal.  As the 
case is being remanded for further development, the AMC/RO 
must ensure that adequate VCAA notice as to all elements of 
the claim is provided, including the notice requirements 
pertaining to increased ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008).

In a statement received from the veteran in January 2006, he 
described more frequent anxiety, uncontrollable angry 
outbursts with his family, sleep deprivation that affects his 
employment as a painter at a VA facility, deteriorating 
memory, difficulty concentrating when reading magazines and 
novels, and difficulty comprehending written directions.  He 
stated that these symptoms were affecting his relationships 
and work.

The Board notes that the most recent VA treatment record is 
dated in December 2004 and the most recent VA PTSD 
examination was conducted in March 2005.  The examiner's 
impression that the veteran had PTSD of moderate intensity 
with no significant increase in symptomatology since his last 
examination, and assigned a Global Assessment of Functioning 
(GAF) score of 65.  
In a written brief presentation dated in January 2009, the 
veteran's representative indicated that the veteran attends 
regular mental health therapy, but the last therapy note in 
his VA treatment records was dated in October 2004.  
Therefore, the RO should obtain the veteran's VA treatment 
records and schedule him for an additional VA PTSD 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet App. 37 (2008).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for PTSD since December 2004.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After the above development has been 
completed, the veteran should be afforded 
a VA psychiatric examination to be 
performed by a psychiatrist or 
psychologist.  A notation as to the 
examiner's expertise in this field should 
be included in the report.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The psychiatrist or psychologist is 
requested to indicate which of the 
following lettered paragraphs, (a), (b), 
(c), or (d), best describes the veteran's 
current degree of impairment caused by his 
service-connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The psychiatrist or psychologist is also 
requested to provide an explanation of the 
current GAF score as well as previous GAF 
scores to the extent possible.  The 
opinions should be provided based on review 
of the medical evidence of record, 
examination of the veteran, and sound 
medical principles.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  A discussion by the 
AMC/RO as to the provisions of 38 C.F.R. § 
3.321 (setting forth the criteria for 
referral for assignment of a higher rating 
on an extra-schedular basis) must be 
provided.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




